Claims 1-9 are currently pending with claims 3-9 being withdrawn as being directed to a non-elected invention.  Claims 1 and 2 are under consideration. 
The rejection over Suzuki (US 2006/0215079) has been withdrawn in view of the present response.  Suzuki fails to disclose a low refractive index layer comprising nanoparticles and each of which having a surface being treated with a fluorosilane. 
New grounds of rejections are made in view of newly discovered references to Cho et al. (US 2015/0175809) and Riddle et al. (US 2013/0216820).   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than 
The claim looks ambiguous because the term “nanoparticles” renders the scope of the claimed invention unclear because a person having ordinary skill in the art (PHOSITA) could construe the “nanoparticles” as polymeric nanoparticles or a metallic nanoparticles.  None of these particles are within the scope of the claimed invention.  
In view of the Applicant’s disclosure, the nanoparticles are silica nanoparticles which is a pulverized product of a porous silica gel material.  Since the nanoparticles could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0175809 to Cho et al. (Cho) in view of US 2006/0215079 to Suzuki et al. (Suzuki).  

Suzuki, however, discloses a low refractive index layer for a liquid crystal display device comprising hollow silica nanoparticles and a polymer bonding to the nanoparticles and maintaining a void-containing structure of the low refractive index layer (paragraphs 329 and 337).  The hollow silica nanoparticles having a refractive index of from 1.17 to 1.40 (paragraph 276).  The low refractive index layer has a void fraction of 48% (paragraph 335).  This is within the claimed range. 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the antireflective coating film having a void fraction in the range instantly claimed motivated by the desire to enhance anti-reflective effects.  
Alternatively and/or additionally, the examiner notes that in the 11/18/2020 International Search report filed on 2/18/2021, the void fraction of the antireflective coating film can be calculated as follow: 
n1= p +n2 (1-p)
1= 1.23: a refractive index of the antireflective coating film (Cho’s example 3, 
n2= 1.17-1.40: a refractive index of the hollow silica particle (Suzuki, paragraph 276)
p: void fraction 
The calculation gives the void fraction p of the antireflective coating film in the range from 40 to 41%.  This is within the claimed range. 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the hollow silica nanoparticles having a refractive index from 1.17 to 1.40 as disclosed in Suzuki motivated by the desire to provide an antireflective coating film having a void fraction to enhance the anti-reflective effects.  

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0216820 to Riddle et al. (Riddle).  
Riddle discloses an article comprising a substrate, a primer layer of a continuous network of acid-sintered silica nanoparticles and a hydrophobic fluorinated coating on the primer layer (abstract).  The hydrophobic fluorinated coating is a fluorosilane having a fluoroalkyl group with 5 to 17 fluorine atoms (paragraphs 237 and 238).  The fluorosilane contains both reactive silyl group and a hydrophobic fluorinated group.  The reactive silyl group has at least one hydroxyl 
Riddle does not specifically disclose the primer layer having a void fraction of 35% or more.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the void fraction will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the void fraction is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the primer layer having a void fraction in the range instantly claimed motivated by the desire to provide the primer layer having a refractive index close to the square root of the refractive index of the substrate, thereby maximizing light transmission, and minimizing reflection by the substrate.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the content of the silica nanoparticle will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the content of the silica nanoparticle is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the proportion of the silica nanoparticle in the range instantly claimed motivated by the desire to impart hydrophobicity while providing desired light transmissivity of the primer layer.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788